Title: To George Washington from Timothy Pickering, 14 November 1795
From: Pickering, Timothy
To: Washington, George


          
            War Office Saturday Novr 14. 95
          
          The Secretary of War respectfully informs the President of the United States that Henry Abeel, the Cornplanter’s son, is going home, expecting to set off to-day. It has some time been evident that he could derive no advantage by continuing here: I therefore made no objection to his going home; and have fitted

him out to his satisfaction. He will wait on the President within half an hour to take leave—if that time be convenient.
        